     Case: 1:20-cr-00077-TSB Doc #: 31 Filed: 08/03/20 Page: 1 of 7 PAGEID #: 1305




                       IN THE UNITED STATES DISTRICT COURT
                            SOUTHERN DISTRICT OF OHIO
                                 WESTERN DIVISION

United States of America,                     :
                                              :               Case No.: 1:20-cr-077
        Plaintiff,                            :
v.                                            :               Judge Black
                                              :
Matthew Borges,                               :
                                              :
        Defendants.                           :

             DEFENDANT MATTHEW BORGES’S DEMAND FOR DISCOVERY

        Defendant, Matthew Borges (hereinafter the: “Defendant”), by and through undersigned

counsel, hereby requests the United States of America, through its United States Attorney to provide

forthwith the discovery authorized under Federal Rule Criminal Procedure 16, as follows:

        Definitions:   When the designation co-defendant and co-conspirator are hereinafter used,

they shall have the following meaning:

                       Co-defendant means any person or persons other than defendant
                       herein who is charged in any count of the indictment in the above
                       numbered case or in any count of any indictment in any other case
                       or cases relating to the same or similar charges or arising out of or
                       connected with the conduct which forms the basis of the indictment
                       in this case.

                       Co-conspirator means any person or persons known to have
                       engaged in any of the conduct charged in any count of the
                       indictment in the above numbered case which forms the basis of
                       charges against the defendant or a co-defendant or any conduct
                       which the State proposes to introduce into evidence against the
                       defendant or a co-defendant in this case even though said person is
                       not indicted or named in the indictment in this case or any other
                       case.

        A.     To permit the defendant to inspect and copy or photograph any of the following

which are available to, or within the possession, custody or control of the Government, the




                                                  1
   Case: 1:20-cr-00077-TSB Doc #: 31 Filed: 08/03/20 Page: 2 of 7 PAGEID #: 1306




existence of which is known or by the exercise of due diligence may become known to the United

States Attorney:

               1.       All written or recorded statements made by the Defendant and any co-
                        defendant, or copies thereof.

               2.       Written summaries of any oral statement, or copies thereof, made by the
                        Defendant, co-defendant or co-conspirator to a Prosecuting Attorney or any
                        law enforcement officer.

               3.       Recorded testimony of the Defendant, co-defendant or co-conspirator
                        before any grand jury who considered testimony in this case.

               4.       Relevant written or recorded statements or summaries of any oral
                        statements made by or attributable to the Defendant or a co-defendant or
                        any person who is or may be a co-conspirator which are claimed to have
                        been made to:

                                   a.   The United States Attorney.
                                   b.   Any law enforcement officer.
                                   c.   Any co-defendant.
                                   d.   Any co-conspirator.
                                   e.   Any non-law enforcement person.
                                   f.   Any non-law enforcement person who was or may have been
                                        acting as an agent of the Prosecuting Attorney or any law
                                        enforcement officer.

                   5.   Sound recordings including the original and any transcription of any
                        statement mentioned in items A-1, A-2, A-3 and A-4 above, whether
                        deemed to be audible or inaudible by the State.

                   6.   The demands set forth in A-1 through A-5 above specifically include
                        recorded and/or monitored statements of the Defendant or co-defendant that
                        were obtained as a result of electronic monitoring and/or recording devices,
                        including but not limited to the following methods: Telephone wiretapping
                        done pursuant to authorization from either a state or federal court, telephone
                        wiretapping done without court approval: wired informer(s) and/or wired
                        law enforcement officer(s): and/or agent(s) or law enforcement officer(s):
                        surreptitious monitoring at either federal, state or municipal law
                        enforcement office.

       B.      To disclose whether or not any of the recordings mentioned in Item A-5 above have

been erased, destroyed or altered, either intentionally or inadvertently.



                                                  2
  Case: 1:20-cr-00077-TSB Doc #: 31 Filed: 08/03/20 Page: 3 of 7 PAGEID #: 1307




      C.         To disclose to Defendant any acts of surreptitious overhearing, listening, or

otherwise monitoring, either intentionally or inadvertently, any communications in person or by

telephone between persons to which the Defendant, the co-defendant, a co-conspirator, the United

States Attorney, law enforcement officer, or any non-law enforcement person who was or may

have been acting as an agent on behalf of the United States Attorney or any law enforcement

officer that was a party in connection with this case, whether or not any party to the

communication consented thereto. In the event of such surreptitious overhearing, listening, or

otherwise monitoring, to provide the original recordings and transcripts thereof and to disclose

whether or not such recordings have been erased, altered or destroyed, either intentionally or

inadvertently.

      D.         To furnish Defendant a copy of the prior criminal record which is available to or

within the possession, custody or control of the United States, including but not limited to the

records of the Federal Bureau of Investigation, the Ohio Bureau of Criminal Identification and

Investigation and and/or county or municipal law enforcement agency in the State of Ohio for:

                 1.     The Defendant

                 2.     Any co-defendant

                 3.     Any co-conspirator

                 4.     Any witness which the United States proposes to present in this case.

      E.         To permit Defendant and his counsel to inspect and copy or photograph books,

papers, documents, photographs, tangible objects, buildings or places, or copies, or portions

thereof, available to or within the possession, custody or control of the United States and that are

material to the preparation of his defense or are intended for use by the United States Attorney as

evidence at trial or which are obtained from or belong to the Defendant.



                                                 3
  Case: 1:20-cr-00077-TSB Doc #: 31 Filed: 08/03/20 Page: 4 of 7 PAGEID #: 1308




      F.      To permit Defendant and or his counsel to inspect and copy or photograph any

results or reports of physical or mental examinations and of scientific tests or experiments made

in connection with this case or the investigation thereof, whether or not the United States Attorney

considers them relevant, or copies thereof, available to or within the possession, custody or

control of the United States, the existence of which is known or by the exercise of due diligence

may become known to the United States Attorney. Such reports or results should include a written

description of the testing methods utilized in obtaining the same and should include but not be

limited to examinations, scientific tests and examinations conducted with respect to the following

matters and things:

              1.      Polygraph examinations conducted upon any person in the investigation of
                      this case, giving the date, time, place and identity of the person examined
                      and the examiner, along with the results thereof, including but not limited
                      to, polygraph examinations conducted of:

                              a.     The Defendant.
                              b.     The co-defendant.
                              c.     Any co-conspirator.
                              d.     Any person who acted as an agent on behalf of the
                                     Prosecuting Attorney or any law enforcement officer.
                              e.     Any suspect questioned in connection with the
                                     investigation of this case.
                              f.     Any witness which the State proposes to present in this
                                     case.

              2.      The existence of latent fingerprints.

              3.      For the comparison and identification of the following:

                              a.     Fingerprints.
                              b.     Tools or other items.
                              c.     Handwriting.
                              d.     Voice exemplars.
                              e.     Paper and markings thereof other than handwriting.

              4.      Any coding identification reports and/or export reports on computer
                      software.



                                                4
  Case: 1:20-cr-00077-TSB Doc #: 31 Filed: 08/03/20 Page: 5 of 7 PAGEID #: 1309




      G.      A written summary of any testimony that the government intends to use under Rules

702, 703 or 705 of the Federal Rules of Evidence during its case-in-chief at trial. If the

government requests discovery under subdivision (b)(1)(C)(ii) and the Defendant complies, the

government must, at the Defendant’s request, give to the Defendant a written summary of

testimony that the government intends to use under Rules 702, 703 or 705 of the Federal Rules

of Evidence as evidence at trial; Fed. Crim. R. 16(a)(1)(G) includes the witnesses’ opinions, the

bases and reasons therefore, and the witnesses’ qualifications. The summary provided under this

subparagraph must describe the witness’s opinions, the basis and reasons for those opinions, and

the witness’s qualifications. Fed. Crim. R. 16(a)(1)(F) entitles the Defendant to inspect, copy,

and/or photograph any such results or reports of physical exams, mental exams, and scientific

tests or experiments, which were made in connection with this case.

      H.      To furnish Defendant and or his counsel a written list of the names and addresses

(including the present whereabouts) of all witnesses whom the United States Attorney intends to

call at trial, together with any record of prior felony and misdemeanor convictions of any such

witnesses, the existence of which record is within the knowledge or by the exercise of due

diligence may become known to the United States Attorney.

      I.      To disclose to counsel for the defendant any and all evidence known or which may

become known to the United States Attorney favorable to the Defendant and material either to

guilt or punishment, which should include any attempt by the United States Attorney or any law

enforcement person or any person acting as an agent for the United States Attorney or any law

enforcement person to attempt to induce the defendant to commit an offense or to make a

statement contrary to his interests, whether prior to, contemporaneous with, or subsequent to the

date of the alleged offenses in this case.



                                               5
  Case: 1:20-cr-00077-TSB Doc #: 31 Filed: 08/03/20 Page: 6 of 7 PAGEID #: 1310




              1.     In light of the particularity requirement of the United States v. Agurs. 96
                     S.Ct. 2392 (1976), the Defendant’s specific request for favorable
                     information include impeachment matters affecting the United States’ case,
                     including but not limited to the following:
                             a.      Prior felony and misdemeanor convictions and or juvenile
                                     adjudications for all witnesses expected to be called by the
                                     United States.
                             b.      Specific instances of misconduct, “bad acts”, by all
                                     witnesses expected to be called by the United States,
                                     whether or not resulting in a criminal conviction.
                             c.      Disclosure by the United States of any and all consideration
                                     it has held out to a witness or which the witness
                                     subjectively anticipates/including but not limited to: grants
                                     or promises of immunity: confirmed or tentative plea
                                     bargaining; monetary compensation; assistance in avoiding
                                     prosecution in other jurisdictions; omission from being
                                     named in an indictment or as an unindicted co-conspirator;
                                     or any other considerations regardless of their nature
                                     granted or promised in return for testimony.
                             d.      The existence of pending criminal charges, either felony,
                                     misdemeanor, or juvenile, as well as parole or probation
                                     status of any and all witnesses the United States expects to
                                     call.
                             e.      The existence and identification of each occasion on which
                                     prosecution witnesses have testified or otherwise narrated
                                     concerning the facts of the present case.
                             f.      The disclosure of all occasions known to the United States
                                     that a prosecution witness who is either an informer,
                                     accomplice, co-defendant, or co-conspirator has previously
                                     testified whether or not that testimony relates to the present
                                     case.
                             g.      The names and addresses and statements or summaries of
                                     statements obtained by the United States or any state
                                     agency, or law enforcement agency concerning the
                                     defendant’s lack of involvement concerning the
                                     commission of the alleged offense, and/or statements or
                                     summaries of statements concerning suspects or other than
                                     the defendant in this matter.

       J.     To furnish Defendant by and through his counsel prior to the trial of this case the
written or recorded statements or summaries thereof of any witness relevant to these proceedings
or, in the alternative, have available such statements for in camera inspection by the Court
pursuant to the Jenck Act.




                                               6
   Case: 1:20-cr-00077-TSB Doc #: 31 Filed: 08/03/20 Page: 7 of 7 PAGEID #: 1311




                                             Respectfully submitted,

                                             /s/ Todd A. Long
                                             Karl H. Schneider (0012881), Lead Counsel
                                             Todd A. Long (0082296)
                                             MCNEES WALLACE & NURICK LLC
                                             21 East State Street, Suite 1700
                                             Columbus, Ohio 43215
                                             Telephone: (614) 719-2843
                                             Facsimile: (614) 614-469-4653
                                             kschneider@mcneeslaw.com
                                             tlong@mcneeslaw.com

                                             Counsel for Defendant


                                CERTIFICATE OF SERVICE

       The undersigned hereby certifies that the foregoing Notice was electronically filed with the
Clerk of the United States District Court using the CM/ECF system on August 3, 2020, which will
send notification of such filing to all attorneys of record including Assistant United States
Attorneys Emily Glatfelter and Matthew Singer.

                                                            /s/ Todd A. Long
                                                            Todd A. Long (0082296)




                                                7
